Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19   PageID.1   Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN




KIMBERLY O’QUINN,                           Case No.

                        Plaintiff,

v.                                          Honorable

MEIJER GREAT LAKES
LIMITED PARTNERSHIP,

                        Defendant.

_____________________________________/

JEFFREY S. BURG (P38381)
30700 Telegraph Road, Ste. 1675
Bingham Farms, MI 48025
T-(248) 227-5027
F-248-856-1258

__________________________________________________________________




                   COMPLAINT AND JURY DEMAND
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19              PageID.2   Page 2 of 13




          Plaintiff states:

                                 Jurisdiction and Parties

1.        This is an action to enforce civil rights arising out of Plaintiff’s employment

relationship with Defendant, pursuant to the Age Discrimination in Employment

Act, as amended, 29 U.S.C.A. § 621, et seq. (ADEA), the Elliot-Larsen Civil Rights

Act, MCL 37.2101 et seq. and MCL 37.2701 (ELCRA); the Family and Medical

Leave Act of 1993 (FMLA), 29 USC 2601 et seq. (the “FMLA”); Title I of the

Americans with Disabilities Act (“ADA”), 42 USC § 12117 and 42 USC §12203;and

the Michigan Persons with Disabilities Civil Rights Act (PWDCRA), MCL 37.1201

et seq.

2.        Plaintiff is a resident of the Eastern District of Michigan.

3.        Defendant is a domestic corporation that regularly conducts business in the

Eastern District of Michigan and is subject to the jurisdiction of this court.

4.        Defendant is a person within the meaning of §101(7) of the ADA, 42 USC

12111(7), and Defendant meets all of the requirements for employer status under the

ADA, 42 USC 12111(5)(A), and under ELCRA, the ADEA and the FMLA.

5.        This court has jurisdiction over Plaintiff’s federal claims pursuant to 28 USC

1331, 1343(4); Plaintiff has also filed with the EEOC and received a right to sue

letter and is filing this action within the 90-day period following the receipt of the

right to sue letter.


                                              2
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19               PageID.3    Page 3 of 13




6.         This Court may exercise pendant jurisdiction over Plaintiff’s state law claims

arising under the statutes of the State of Michigan, and which arise from a common

nucleus of operative fact, pursuant to 28 USC 1367.

7.         Venue is proper in the United States District Court for the Eastern District of

Michigan pursuant to 28 USC 1391(b), wherein Plaintiff resides and Defendant

company regularly conducts business and where the actionable wrongful conduct

occurred.


                                     Background Facts

     8.       Plaintiff realleges paragraphs 1-7 above as though fully set forth herein.

     9.       Plaintiff was over 40 years old at all times relevant to this action.

     10.      Plaintiff was hired by Defendant on or about August 29, 2016 as a

              pharmacy technician I and was promoted to level II after 90 days.

     11.      Plaintiff has a chronic disability of asthmatic bronchitis.

     12.      Plaintiff informed Defendant of her disability on multiple occasions and

              on multiple occasions requested accommodation, sometimes in writing, of

              her disability in the form of requesting short periods of time during the

              work day as needed for her to be able to use her nebulizer to treat her

              bronchitis.

     13.      In January, 2018, Plaintiff complained to Defendant’s human resources

              department in writing that Plaintiff was being harassed by certain of her

                                               3
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19                 PageID.4     Page 4 of 13




               colleagues, who made ageist comments to Plaintiff, including but not

               limited to calling Plaintiff “grandmother.”

      14.      Plaintiff reported the harassment and the ageist remarks to management

               and to human resources.

      15.      Defendant’s agents did nothing to address Plaintiff’s complaints.

      16.      On June 19, 2018, Plaintiff was discharged for the asserted reason that

               Plaintiff was on work premises when she should not have been.

      17.      This reason given for the discharge of Plaintiff’s employment was false

               and pretextual.


                          COUNT I: VIOLATION OF THE ADA

18.         Plaintiff incorporates all preceding allegations as though fully set forth

herein.

19.         At all relevant times, Plaintiff was an individual with a disability within the

meaning of §3(2) of the ADA, 42 USC 12102(2). Specifically, Plaintiff has a

physical impairment, asthmatic bronchitis, that substantially limits one or more of

her major life activities, has a record of the impairment, and/or is regarded by

Defendant as having the impairment.

20.         Plaintiff is a qualified individual with a disability as that term is defined in

the ADA. 42 USC 12111(8).



                                                 4
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19           PageID.5    Page 5 of 13




21.   Plaintiff is an individual who, with reasonable accommodation, can perform

the essential functions of her job as a pharmacy technician at Defendant’s facility.

22.   In rejection of Plaintiff’s request for accommodation, Defendant refused to

allow Plaintiff time to use her nebulizer during the workday.

23.   Defendant’s failure to make reasonable accommodations for Plaintiff

constitutes discrimination against Plaintiff in respect to the terms, conditions, or

privileges of employment. This conduct constitutes a violation of the ADA. 42

USC 12112(b)(5)(A).

24.   Defendant also failed to undertake any good-faith efforts, in consultation

with Plaintiff, to identify and make a reasonable accommodation for Plaintiff.

25.   Defendant conducted itself with malice or with reckless indifference to

Plaintiff’s federally protected rights.

26.   As a direct and proximate result of Defendant’s discrimination on the basis

of disability, Plaintiff has suffered lost wages, benefits, and loss of employment

opportunities.

27.   In addition, Defendant’s failure to make reasonable accommodation to

Plaintiff has caused or continues to cause Plaintiff to suffer substantial damages for

pecuniary losses, mental anguish, loss of enjoyment of life, and other nonpecuniary

losses.




                                           5
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19               PageID.6   Page 6 of 13




PLAINTIFF REQUESTS relief from this court against Defendant as follows:



            a. an order of this court awarding Plaintiff compensatory damages in an

                amount to be determined at trial in this matter

            b. an order of this court awarding Plaintiff punitive damages in an

                amount to be determined at the trial of this matter

            c. an award to Plaintiff of attorney fees, costs of litigation, and interest

            d. an order of this court granting Plaintiff further relief that it deems just

                and equitable



                     COUNT II: VIOLATION OF THE PWDCRA

28.       Plaintiff incorporates all preceding allegations as though fully set forth

herein.

29.    At all relevant times, Plaintiff was a qualified individual with a disability

within the meaning of MCL 37.1103 et seq. Specifically, Plaintiff has a physical

impairment that substantially limits one or more of her major life activities, has a

record of the impairment, and/or is regarded by Defendant as having the impairment.

30.    Plaintiff is an individual who, with or without reasonable accommodation, can

perform the essential functions of her job as pharmacy technician at Defendant’s

facility.



                                             6
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19           PageID.7    Page 7 of 13




31.      In rejection of Plaintiff's written request for accommodation, even though

Defendant had available methods of accommodation which were not burdensome to

Defendant in any manner, Defendant refused to accommodate Plaintiff's written

request for accommodation.

32.      Defendant's failure to make reasonable accommodations for Plaintiff,

constitutes discrimination against Plaintiff in respect to the terms, conditions, or

privileges of employment in violation of the PWDCRA.

33.      Defendant conducted itself with malice and/or with reckless indifference to

Plaintiff's protected rights.

34.      As a direct and proximate result of Defendant's discrimination on the basis of

Plaintiff's disability or perceived disability, Plaintiff has suffered lost wages,

benefits, and loss of employment opportunities.

35.      In addition, Defendant's failure to make reasonable accommodation to

Plaintiff has caused or continues to cause Plaintiff to suffer substantial damages for

pecuniary losses, mental, emotional and physical pain and anguish, loss of

enjoyment of life, and other nonpecuniary losses.

      PLAINTIFF REQUESTS relief from this court against Defendant as follows:

      a. an order of this court awarding Plaintiff compensatory damages in an amount

to be determined at trial in this matter;



                                            7
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19            PageID.8    Page 8 of 13




   b. an order of this court awarding Plaintiff punitive damages in an amount to be

determined at the trial of this matter;


   c. an award to Plaintiff of attorney fees, costs of litigation, and interest;


   d. an order of this court granting Plaintiff further relief that it deems just and

equitable.


                                Count III- Violation of ADEA

   36.    Plaintiff incorporates by reference paragraphs 1 through 35 as though fully

          stated herein.

   37.    To the extent the adverse employment actions identified above were

          motivated by Plaintiff’s age, Defendant has engaged in unlawful

          employment discrimination in violation of the ADEA.

   38.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

          sustained loss of earnings, earning capacity, and fringe benefits and has

          suffered mental anguish, physical and emotional distress, humiliation and

          embarrassment, and loss of professional reputation.




                                          Damages

      PLAINTIFF REQUESTS that this court enter judgment against Defendant as
follows:

   1.     Legal relief
                                             8
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19         PageID.9    Page 9 of 13




        a. a judgment for lost wages and benefits, past and future, in whatever

           amount she is found to be entitled;

        b. compensatory damages in whatever amount she is found to be entitled;

        c. punitive and exemplary damages commensurate with the wrong and

           Defendant’s ability to pay;

        d. liquidated damages;

        e. an award of interest, costs, and reasonable attorney fees.

  2.    Equitable relief

        a. an order reinstating Plaintiff to the position she would have held if there

           had been no discrimination and retaliation by Defendant;

        b. an injunction prohibiting any further acts of retaliation or

           discrimination;

        c. an award of interest, costs, and reasonable attorney fees;

        d. whatever other equitable relief appears appropriate at the time of trial.

                           Count IV- Violation of ELCRA --AGE

  39.   Plaintiff incorporates by reference paragraphs 1 through 38 as though fully

        stated herein.

  40.   To the extent the adverse employment actions identified above were

        motivated by Plaintiff’s age, Defendant has engaged in unlawful

        employment discrimination in violation of the ELCRA.


                                         9
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19         PageID.10    Page 10 of 13




   41.   As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

         sustained loss of earnings, earning capacity, and fringe benefits and has

         suffered mental anguish, physical and emotional distress, humiliation and

         embarrassment, and loss of professional reputation.




                                     Damages

      PLAINTIFF REQUESTS that this court enter judgment against Defendant as
follows:

   3.    Legal relief

         a. a judgment for lost wages and benefits, past and future, in whatever

            amount she is found to be entitled;

         b. compensatory damages in whatever amount she is found to be entitled;

         c. punitive and exemplary damages commensurate with the wrong and

            Defendant’s ability to pay;

         d. liquidated damages;

         e. an award of interest, costs, and reasonable attorney fees.

   4.    Equitable relief

         a. an order reinstating Plaintiff to the position she would have held if there

            had been no discrimination and retaliation by Defendant;




                                          10
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19           PageID.11   Page 11 of 13




         b. an injunction prohibiting any further acts of retaliation or

            discrimination;

         c. an award of interest, costs, and reasonable attorney fees;

         whatever other equitable relief appears appropriate at the time of trial.


                    Count V- Violation of ELCRA- RETALIATION

   42.   Plaintiff incorporates by reference paragraphs 1 through 41 as though fully

         stated herein.

   43.   To the extent the adverse employment actions identified above were

         motivated by Plaintiff’s complaints of discrimination and a hostile

         environment,      Defendant    has    engaged   in    unlawful   employment

         discrimination in the form of retaliation, in violation of the ELCRA.

   44.   As a direct and proximate result of Defendant’s wrongful acts, Plaintiff has

         sustained loss of earnings, earning capacity, and fringe benefits and has

         suffered mental anguish, physical and emotional distress, humiliation and

         embarrassment, and loss of professional reputation.




                                       Damages

      PLAINTIFF REQUESTS that this court enter judgment against Defendant as
follows:

         a. Legal relief

                                          11
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19       PageID.12    Page 12 of 13




               a. a judgment for lost wages and benefits, past and future, in

                  whatever amount she is found to be entitled;

               b. compensatory damages in whatever amount she is found to be

                  entitled;

               c. punitive and exemplary damages commensurate with the wrong

                  and Defendant’s ability to pay;

               d. liquidated damages;

               e. an award of interest, costs, and reasonable attorney fees.

         b. Equitable relief

               a. an order reinstating Plaintiff to the position she would have held

                  if there had been no discrimination and retaliation by Defendant;

               b. an injunction prohibiting any further acts of retaliation or

                  discrimination;

               c. an award of interest, costs, and reasonable attorney fees;

               d. whatever other equitable relief appears appropriate at the time of

                  trial.


                                             Respectfully submitted,

                                             Law Offices Jeffrey S. Burg, Esq.

                                             /s/ Jeffrey S. Burg
                                             __________________________
                                             Jeffrey S. Burg
Dated: March 22, 2019                        Attorney for Plaintiff
                                        12
Case 2:19-cv-10858-SFC-RSW ECF No. 1 filed 03/22/19      PageID.13     Page 13 of 13




                               JURY DEMAND


               Plaintiff demands a trial by jury where appropriate.


                                             Respectfully submitted,

                                             Law Offices Jeffrey S. Burg, Esq.

                                             /s/ Jeffrey S. Burg
                                             __________________________
                                             Jeffrey S. Burg
                                             Attorney for Plaintiff
                                             Dated: March 22, 2019




                                        13
